 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
 9
     MITCHELL FIELDS,
10                                                         Case No.: 2:17-cv-01725-JAD-NJK
            Plaintiff(s),
11                                                                        Order
     v.
12                                                                   [Docket No. 30]
13   BRIAN WILLIAMS, et al.,
14
            Defendant(s).
15
16         Pending before the Court is Defendants’ motion to extend time to file dispositive motions.
17 Docket No. 30.
18         Defendants submit that the Court granted Plaintiff’s motion to extend discovery, extending
19 the discovery deadlines to May 13, 2019. Id. at 2. Defendants ask the Court to extend the
20 dispositive motion deadline to 30 days after the new discovery cut-off in order to give all parties
21 time to prepare dispositive motions. Id.
22         For good cause shown, Defendants’ motion, Docket No. 30, is GRANTED.                  Any
23 dispositive motions shall be filed no later than June 12, 2019.
24         IT IS SO ORDERED.
25         Dated: April 30, 2019
26                                                              ______________________________
                                                                Nancy J. Koppe
27                                                              United States Magistrate Judge
28

                                                    1
